ILND 450 (Rev. 10/13) Judgment in a Civil Action


                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

    Amy Hansen

    Plaintiff
                                                                    Case No. 17 C 4559
    v.                                                              Judge Jeffrey Cummings

    Nancy Berryhill

    Defendant

                                                   JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


               other: Pursuant to 42 USC 405(g), claimant’s motion for summary judgment to reverse the final
decision of the Commissioner [12] is granted and the Commissioner’s motion for summary judgment is denied.
This case is remanded to the Social Security Administration for further proceedings in accordance with this
Court’s opinion.
This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge Jeffrey Cummings         on a motion for summary judgment.



Date: 5/10/2019                                                Thomas G. Bruton, Clerk of Court

                                                               R. Franco, Deputy Clerk
